Exhibit 99.1 NewsRelease TC PipeLines, LP Reports Strong 2008 First Quarter Results CALGARY, Alberta – April 24, 2008 – (Nasdaq: TCLP) – TC PipeLines, LP (the Partnership) today reported first quarter 2008 net income of $33.6 million or $0.89 per common unit (all amounts in U.S. dollars), an increase of $13.6 million or 68 per cent compared to $20.0 million or $0.77 per common unit for the same period last year. In first quarter 2008, the Partnership received total cash distributions of $34.7 million; $11.6 million from Great Lakes Gas Transmission Limited Partnership (Great Lakes) and $23.1 million from Northern Border Pipeline Company (Northern Border). The total cash distributions received represent a $12.5 million increase compared to the same quarter last year. Cash distributions paid by the Partnership were $25.6 million or $0.665 per common unit in first quarter 2008, an increase of $14.3 million compared to $11.3 million or $0.60 per common unit for the same period last year. “The addition of Great Lakes, combined with continuing strong results from Northern Border and Tuscarora, has given the Partnership another quarter of increasing financial returns,” said Russ Girling, chairman and chief executive officer of TC PipeLines GP, Inc. “Our first quarter results show that our business strategy is working and long-term value is being created for our unitholders.” Financial Highlights (unaudited) Three months ended March 31, (millions of dollars except per common unit amounts) 2008 2007 Net income 33.6 20.0 Per common unit (1) $0.89 $0.77 Partnership cash flows(2) 33.6 19.6 Cash distributions paid 25.6 11.3 Cash distributions declared per common unit(3) $0.70 $0.65 Weighted average common units outstanding (millions) 34.9 24.6 Common units outstanding at end of period (millions) 34.9 34.9 (1) Net income per common unit is computed by dividing net income, after deduction of the general partner's allocation, by the weighted average number of common units outstanding. The general partner's allocation is computed based upon the general partner's two per cent interest plus an amount equal to incentive distributions. (2) Partnership cash flows is a non-GAAP financial measure. Refer to the section entitled "Partnership Cash Flows" for further detail. (3) The Partnership's 2008 first quarter cash distribution will be paid on May 15, 2008 to unitholders of record as of April 30, 2008. Recent Developments Northern Border Expansion Projects Bison Pipeline Project – On April 4, 2008, Northern Border announced that its wholly-owned subsidiary, Bison Pipeline LLC, is conducting a binding open season for potential shippers to request firm pipeline capacity on a proposed new pipeline system. Should this project be built, it will provide another transportation source for Northern Border shippers to export natural gas supply from the Rockies basin. It is anticipated that the Bison Pipeline Project will consist of approximately 289 miles of 24-inch diameter pipeline, compression and related facilities, originating at the natural gas gathering facilities of Fort Union Gas Gathering, L.L.C. and Bighorn Gas Gathering, LLC near Dead Horse, Wyoming.The pipeline would extend in a northeasterly direction to its terminus in Morton County, North Dakota near Northern Border’s Compressor Station No. 6.The initial capacity of the Bison Pipeline Project is anticipated to be approximately 400 MMcf/d with a maximum capacity of 660 MMcf/d.However, the ultimate capacity of the pipeline will be determined by the level of binding shipper commitments.The projected in-service date for the Bison Pipeline Project is November 15, 2010. It is estimated that this project will cost approximately $498 million. The final transportation rates and potential revenue are dependent upon the final project scope and shipper demand for the project, which may be affected by competition from other proposed pipeline projectsto transport natural gas from the Rockies basin. The Bison Pipeline Project is contingent on the results of the binding open season and regulatory approvals. Des Plaines Project – In February 2008, Northern Border filed with the Federal Energy Regulatory Commission (FERC) to construct, own and operate interconnect facilities, including a 1,600 horsepower compressor facility near Joliet, Illinois. It is estimated that this project will cost approximately $17 million. The targeted in-service date is November 1, 2008; however, this schedule is dependent upon the receipt of timely regulatory approvals. The Des Plaines Project will be fully subscribed under long-term compression and transportation contracts. Tuscarora Gas Expansion Project Compressor Station Expansion Project – Tuscarora Gas Transmission Company’s (Tuscarora) compressor station expansion project to support Sierra Pacific Power Company’s Tracy Combined Cycle Power Plant went into service on April 1, 2008.The new contract of 40,000 Dth/d will generate approximately $5.8 million of annual revenue. Net Income The following net income information is presented to enhance investors’ understanding of the way that management analyzes the Partnership’s financial performance: 2 The shaded areas in the tables below disclose the results from Great Lakes, Northern Border and Tuscarora, representing 100 per cent of each entity's operations for the given period. For the three months ended March 31, 2008 (unaudited) Northern (millions of dollars) Partnership Tuscarora(1) Corporate Great Lakes Border(2) Transmission revenues 6.9 6.9 - 79.7 83.8 Operating expenses (2.2) (1.2) (1.0) (15.1) (19.4) 4.7 5.7 (1.0) 64.6 64.4 Depreciation (1.6) (1.6) - (14.6) (15.2) Financial charges, net and other (7.6) (0.9) (6.7) (8.2) (9.7) Michigan business tax - - - (1.7) - 40.1 39.5 Equity income 38.1 - - 18.6 19.5 Net income 33.6 3.2 (7.7) 18.6 19.5 (1)The Partnership owns a 100 per cent general partner interest in Tuscarora following the acquisition of an additional two per cent interest on December 31, 2007. (2)The Partnership owns a 50 per cent general partner interest in Northern Border. Equity income from Northern Border includes amortization of a $10 million transaction fee paid to the operator of Northern Border at the time of the additional 20 per cent acquisition in April 2006. For the three months ended March 31, 2007 (unaudited) Great Lakes(3) Northern (millions of dollars) Partnership Tuscarora Corporate Feb 23 - Mar 31 Border(4) Transmission revenues 6.9 6.9 - 30.4 79.6 Operating expenses (2.0) (1.2) (0.8) (6.1) (17.8) 4.9 5.7 (0.8) 24.3 61.8 Depreciation (1.6) (1.6) - (5.9) (15.3) Financial charges, net and other (8.1) (1.2) (6.9) (3.4) (10.4) 15.0 36.1 Equity income 24.8 - - 7.0 17.8 Net income 20.0 2.9 (7.7) 7.0 17.8 (3) The Partnership acquired a 46.45 per cent general partner interest in Great Lakes on February 22, 2007. (4) The Partnership owns a 50 per cent general partner interest in Northern Border. Equity income from Northern Border includes amortization of a $10 million transaction fee paid to the operator of Northern Border at the time of the additional 20 per cent acquisition in April 2006. First Quarter 2008 The Partnership reported first quarter 2008 net income of $33.6 million or $0.89 per common unit, an increase of $13.6 million or 68 per cent compared to $20.0 million or $0.77 per common unit for the same quarter last year. This was primarily due to increased equity income from Great Lakes in 2008. Equity income from Great Lakes was $18.6 million in first quarter 2008, an increase of $11.6 million or 166 per cent, compared to $7.0 million for the period February 23 to March 31, 2007. The increase in equity income, which was in line with the Partnership'sexpectations,was primarily due to a full quarter of income contribution in 2008 as compared to 37 days in the first quarter of 2007. 3 In the first quarter of 2008, Great Lakes recorded Michigan business tax of $1.7 million, which is a new partnership level tax. The Partnership’s share of the Michigan business tax was $0.8 million. Equity income from Northern Border was $19.5 million in the first quarter of 2008, an increase of $1.7 million or ten per cent, compared to $17.8 million in the same period last year. Northern Border’s net income increased $3.4 million, or nine per cent, to $39.5 million in first quarter 2008 compared to $36.1 million in the first quarter of 2007. The increase in net income was primarily due to increased transmission revenues, partially offset by increased operating expenses.Transmission revenues increased $4.2 million for the three months ended March 31, 2008 compared to the same period last year due primarily to an increase in overall volumes sold. Operating expenses increased $1.6 million for the three months ended March 31, 2008 compared to the same period last year primarily due to increased general and administrative expenses and increased expense related to the over recovery of the compressor usage surcharge, partially offset by decreased taxes other than income. Tuscarora’s net income for first quarter 2008 of $3.2 million was consistent with the same period in the prior year. Partnership Cash Flows The following Partnership cash flows information is presented to enhance investors’ understanding of the way that management analyzes the Partnership’s financial performance: (unaudited) Three months ended March 31, (millions of dollars except per common unit amounts) 2008 2007 Total cash distributions received (a) 34.7 22.2 Cash flows provided by Tuscarora's operating activities 6.6 5.1 Partnership costs (b) (7.7) (7.7) Partnership cash flows (b) 33.6 19.6 Partnership cash flows per common unit $ 0.96 $ 0.80 Cash distributions declared (27.4) (24.9) Cash distributions declared per common unit $ 0.70 $ 0.65 Cash distributions paid (25.6) (11.3) Cash distributions paid per common unit $ 0.665 $ 0.600 (a) Reconciliation of non-GAAP financial measure: Total cash distributions received is a non-GAAP financial measure which is the sum of equity income from investment in Great Lakes, less equity income in excess of distributions received from Great Lakes, less reduction in the return of capital from Great Lakes, plus equity income from investment in Northern Border and return of capital from Northern Border. It is provided as a supplement to results reported in accordance with GAAP. Management believes that this is a meaningful measure to assist investors in evaluating the levels of cash distributions from our investments. Below is a reconciliation of total cash distributions received to GAAP financial measures: 4 Three months ended March 31, (millions of dollars) 2008 2007 Equity income from investment in Great Lakes 18.6 7.0 Equity income in excess of distributions received from Great Lakes - (7.0) Reduction in the return ofcapital from Great Lakes (7.0) - Cash distributions from Great Lakes 11.6 - Equity income from investment in Northern Border 19.5 17.8 Return of capital from Northern Border 3.6 4.4 Cash distributions from Northern Border 23.1 22.2 Total cash distributions received 34.7 22.2 (b)Reconciliation of non-GAAP financial measure: Partnership cash flows is a non-GAAP financial measure which is the sum of cash distributions received and cash flows from Tuscarora's operating activities less Partnership costs. We exclude Tuscarora's costs from the Partnership costs so that investors may evaluate our costs independent of costs directly attributable to our investments.
